—In a contested probate proceeding, Ingrid Andersson Jacobs appeals from an order of the Surrogate’s Court, Westchester County (Emanuelli, S.), dated May 27, 1997, which denied her motion for summary judgment dismissing all objections to the probate of the will of Bernard Jacobs dated August 11, 1990.
Ordered the the order is affirmed, with costs payable by the estate.
The Surrogate’s Court properly denied the motion for summary judgment dismissing the objections to probate of the decedent’s will which alleged, inter alia, lack of testamentary capacity, undue influence, and fraud. The objectants’ evidence, if accepted as true (see, Murphy v Herfort, 140 AD2d 415, 416; Weiss v Garfield, 21 AD2d 156), demonstrated that issues of fact existed with respect to the decedent’s testamentary capacity, and whether the decedent’s second wife exercised undue influence over the decedent or made false statements which caused the decedent to dispose of his property in a manner different than he otherwise would have (see, CPLR 3212 [b]; Matter of Kumstar, 66 NY2d 691; Matter of Walther, 6 NY2d 49, 53; Matter of Bianco, 195 AD2d 457, 458). Rosenblatt, J. P., Miller, Ritter and Goldstein, JJ., concur.